Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 02/28/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 02/08/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to             

6.          Claims 1, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young, JR et al. (Pub. No. 2002/0018201), in view of Menary, (U.S. Pat. No. 4,152,053). Hereafter “Young”, “Menary”.
            Regarding Claims 1, Young teaches 
            an optical unit, (figure 1 , elements 111, 110, 106 is not different from an optical unit);
            a light emission unit provided at a lower side of the optical to emit the light toward the film, (figure 1, light source 110 on the right side of the film is not different from a light emission unit  provided at a lower side to emit the light toward the film); and 
            a film holder provided to be spaced apart from the lower side of the light emission unit to provide a loading surface so that the film is able to be loaded thereon, (figure 1, element 107 is not different from a film holder to be spaced apart from the lower side of the light emission unit 110, to provide a loading surface so that the film 112 is able to be loaded) and formed of a light absorbing material capable of absorbing the light or reflect the light at a predetermined ratio or less, ([0026].  It is inherent that any film material must be capable of absorbing the light or reflect the light), wherein a guide groove is provided on an upper surface of the film holder to guide the loading position of the film, (figure 1, film 112 has holes, and the apparatus contain sprockets on the sprocket wheel, which is used to maintain side edges of the film is not different from a guide groove on an upper surface of the film holder 107; [0007, 0011, 0013, 0025, 0038, 0043, 0045]) and a through hole is provided in the guide groove to transmit the light emitted from the light emission unit, (figure 1, location 114 is not different from a through hole is provided in the guide groove to transmit the light). 

            Regarding Claim 6, Young teaches a light emission body having an empty space formed in a central region corresponding to an arrangement position of the film, (figure 1, an empty space around location 114, film 112); a plurality of light sources provided in sections of the light emission body to emit the light to the film in a plurality of directions, (figure 1, light sources 111, 110); and a plurality of light diffusion plates diffusing the light emitted from the plurality of light sources, ([0026], lines 15-16.  Radiation is diffused; therefore, it is inherent that there is a diffusion element in the light source). 

            Regarding Claim 7, although Young does not teach light emission angles of the plurality of light sources for the film are in the range of 5° to 30°, emission angles range or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate emission angles for the benefit of well-operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

            Regarding Claim 8, although Young does not teach a foreign substance fall prevention film made of a transparent material is further provided below the optical housing to prevent foreign substances generated in the optical housing from falling onto the film, Menary teaches (figures 1-3, the cover of the inspection apparatus is not different from a foreign substance fall prevention film.  It is inherent that viewer 88 is made of a transparent material).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Young by having an optical housing a foreign substance fall prevention film to prevent the film.

 Regarding Claim 9, although Young and Menary do not teach the foreign substance fall prevention film is made of any one of glass, quartz, and acryl and installed interchangeably in the optical housing, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.
Allowable Subject Matter
7.          Claims 2-5, 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 2. 
9.          As claims 2, the prior art of record taken alone or in combination, fails to disclose or render obvious a surface foreign substance detector of a transparent or translucent film which detects foreign substances attached onto the surface of the film, the surface foreign substance detector comprising a film holder provided to be spaced apart from the lower side of the light emission unit to provide a loading surface so that the film is able to be loaded thereon and formed of a light absorbing material capable of absorbing the light or reflect the light at a predetermined ratio or less, wherein a guide groove is provided on an upper surface of the film holder to guide the loading position of the film and a through hole is provided in the guide groove to transmit the light emitted from the light emission unit; a holder supporter configured to support the film holder from the lower portion of the film holder, wherein the holder supporter is made of a material capable of generating a predetermined electric force or more between the holder supporter and the foreign substances floating in a surrounding space; in combination with the rest of the limitations of claims 1 and 2.
10.          As claims 3, the prior art of record taken alone or in combination, fails to disclose or render obvious a surface foreign substance detector of a transparent or translucent film which detects foreign substances attached onto the surface of the film, the surface foreign substance detector comprising a film holder provided to be spaced apart from the lower side of the light emission unit to provide a loading surface so that the film is able to be loaded thereon and formed of a light absorbing material capable of absorbing the light or reflect the light at a predetermined ratio or less, wherein a guide groove is provided on an upper surface of the film 
11.          As claims 3, the prior art of record taken alone or in combination, fails to disclose or render obvious a surface foreign substance detector of a transparent or translucent film which detects foreign substances attached onto the surface of the film, the surface foreign substance detector comprising a film holder provided to be spaced apart from the lower side of the light emission unit to provide a loading surface so that the film is able to be loaded thereon and formed of a light absorbing material capable of absorbing the light or reflect the light at a predetermined ratio or less, wherein a guide groove is provided on an upper surface of the film holder to guide the loading position of the film and a through hole is provided in the guide groove to transmit the light emitted from the light emission unit; wherein the film holder is formed in a hollow cube, a hollow cylinder, a hollow polyhedron, and the like, and the film holder has a predetermined inner area depth or more so that the light emitted from the light emission unit 5 passes through the film to be reflected or scattered on its inner bottom surface, and then is not introduced within a focal length of the optical unit again; in combination with the rest of the limitations of claims 1 and 10.
Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 27, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877